DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The “Related Applications” section of the specification should include the patent number of the related application.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muenster et al. 2002/0163191.
In regard to claim 1, Muenster et al. discloses a pipe fitting, comprising: 
a fitting shell 6 configured to: 
define a fitting bore that enables fluid flow through the pipe fitting; and 
define a tubing cavity around the fitting bore that is configured to interface with tubing of a pipe segment; and 
a seal groove 90 that is recessed into a surface of the fitting shell to enable a wedged protrusion profile fitting seal 12 that facilitates sealing the tubing of the pipe segment in the pipe fitting to be implemented in the pipe fitting at least in part by disposing a belt seal in the seal groove, wherein the seal groove comprises: 
a first recessed groove corner (corner of groove 90 at side 86) at a first end of the seal groove; 
a first portion (sloped side of 82) that is angled at a non-zero angle relative to the surface of the fitting shell and connected to the first recessed groove corner; 
a second recessed groove corner (corner 80) at a second end of the seal groove opposite the first end of the seal groove; and a second portion 84 that is parallel to the surface of the fitting shell and connected between the second recessed groove comer and the first portion of the seal groove (see fig. 6).
In regard to claim 2, wherein the fitting shell comprises: a fitting tube configured to define the fitting bore that enables fluid flow through the pipe fitting; 
a grab ring (35 in fig. 5) disposed circumferentially around the fitting tube, wherein the grab ring is configured to enable deployment equipment that operates to facilitate securing the pipe fitting to the pipe segment to be coupled to the pipe fitting; and
a fitting jacket 18 coupled to the grab ring to facilitate defining the tubing cavity that is configured to interface with the tubing of the pipe segment.
In regard to claim 3, wherein the seal groove 90 is implemented circumferentially along an outer surface of the fitting tube.
In regard to claim 5, wherein:
the first recessed groove corner 86 is recessed into the surface of the fitting shell a first depth; and 
the second recessed groove corner 80 is recessed into the surface of the fitting shell a second depth that is shallower than the first depth (see fig. 6).
In regard to claim 6, wherein: the first portion of the seal groove is connected directly between the first recessed groove corner and the second portion of the seal groove; and the second portion of the seal groove is connected directly between the second recessed groove corner and the first portion of the seal groove (groove 90 is one continuous groove).
In regard to claim 7, wherein: the first recessed groove corner 86 is a first distance away from an open end 88 of the tubing cavity; and the second recessed groove corner 80 is a second distance that is longer than the first distance away from the open end of the tubing cavity.
In regard to claim 8, Muenster et al. discloses a method of implementing a pipe fitting, comprising: implementing a fitting shell at least in part by: implementing a fitting body 6 to define a fitting bore that enables fluid flow through the pipe fitting; and securing a fitting jacket 18 to the fitting body to facilitate defining a tubing cavity that is to be used to interface with tubing of a pipe segment at which the pipe fitting is to be deployed; and  
removing material from the fitting shell to define a seal groove 90 that is recessed into a surface of the fitting shell to enable a wedged protrusion profile fitting seal 12 that facilitates sealing the tubing of the pipe segment in the pipe fitting to be implemented in the pipe fitting at least in part by disposing a belt seal in the seal groove, wherein removing material from the fitting shell to define the seal groove comprises: implementing a first recessed groove corner 86 at a first end of the seal groove; implementing a first portion (side walls of 82) of the seal groove such that the first portion of the seal groove is angled at a non-zero angle relative to the surface of the fitting shell and connected to the first recessed groove corner; implementing a second recessed groove corner 80 at a second end of the seal groove; and implementing a second portion 84 of the seal groove such that the second portion of the seal groove is parallel to the surface of the fitting shell and connected between the second recessed groove comer and the first portion of the seal groove.
In regard to claim 9, wherein: implementing the fitting body comprises: implementing a fitting tube to define the fitting bore that enables fluid flow through the pipe fitting; and disposing a grab ring 35 circumferentially around the fitting tube to enable deployment equipment that operates to conformally deform the fitting  jacket 18 around the tubing of the pipe segment to be coupled to the pipe fitting; and
securing the fitting jacket to the fitting body comprises securing the fitting jacket to the grab ring in the fitting body to facilitate defining the tubing cavity that is to be used to interface with the tubing of the pipe segment.
In regard to claim 10, wherein removing material from the fitting shell to define the seal groove comprises:
removing material circumferentially from an outer surface of the fitting tube to define the seal groove 90.
In regard to claim 12, wherein:
implementing the first recessed groove corner 86 comprises removing a first depth of material from the fitting shell at the first end of the seal groove; and
implementing the second recessed groove corner 80 comprises removing a second depth of material that is shallower than the first depth of material from the fitting shell at the second end of the seal groove (see fig. 6).
In regard to claim 13, wherein:
implementing the first portion of the seal groove comprises implementing the first portion of the seal groove such that the first portion of the seal groove is connected directly between the first recessed groove corner and the second portion of the seal groove; and
implementing the second portion of the seal groove comprises implementing the second portion of the seal groove such that the second portion of the seal groove is connected directly between the second recessed groove comer and the first portion of the seal groove (see fig. 6 where 90 is one continuous groove).
In regard to claim 14, wherein:
implementing the first recessed groove corner86  comprises removing material from the fitting shell at a first distance away from an open end 88 of the tubing cavity; and
implementing the second recessed groove corner 80 comprises removing material from the fitting shell at a second distance that is farther than the first distance away from the open end of the tubing cavity.
In regard to claim 15, Muenster et al. discloses a pipe fitting, comprising: a fitting shell, wherein the fitting shell comprises:
a fitting tube 6 configured to define a fitting bore that enables fluid flow through the pipe fitting;
a grab ring 35 disposed circumferentially around the fitting tube, wherein the grab ring is configured to enable deployment equipment that operates to facilitate securing the pipe fitting to a pipe segment to be coupled to the pipe fitting; and
a fitting jacket 18 coupled to the grab ring to facilitate defining a tubing cavity that is configured to interface with tubing of the pipe segment; and
a seal groove 90 that is recessed into a surface of the fitting shell, wherein the seal groove comprises:
a first recessed groove corner 86 at a first end of the seal groove;
a first portion (side walls of 82) that is angled at a first angle relative to the surface of the fitting shell and connected to the first recessed groove corner;
a second recessed groove 80 corner at a second end of the seal groove opposite the first end of the seal groove; and
a second portion 84 that is angled at a second angle that is different from the first angle relative to the surface of the fitting shell and connected between the second recessed groove corner and the first portion of the seal groove.
In regard to claim 16, wherein:
the first portion (side walls of 82) of the seal groove is slanted relative to the surface of the fitting shell; and
the second portion 84 of the seal groove is parallel to the surface of the fitting shell.
In regard to claim 18, wherein:
the first recessed groove corner 86 is recessed into the surface of the fitting shell a first depth; and
the second recessed groove corner 80 is recessed into the surface of the fitting shell a second depth that is shallower than the first depth (see fig. 6).
In regard to claim 19, wherein:
the first portion of the seal groove is connected directly between the first recessed groove corner and the second portion of the seal groove; and
the second portion of the seal groove is connected directly between the second recessed groove corner and the first portion of the seal groove (groove 90 is one continuous groove).
In regard to claim 20, wherein:
the first recessed groove corner 86 is a first distance away from an open end 88 of the tubing cavity; and
the second recessed groove corner 80 is a second distance that is longer than the first distance away from the open end of the tubing cavity.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,092,268. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,837,582. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679